Case: 18-1260
          Case 1:16-cr-00033-JD
               Document: 45 Page:
                                Document
                                    1  Date
                                         99 Filed:
                                            Filed 01/28/19
                                                   01/25/2019PageEntry
                                                                  1 of 1ID: 6228019




                 United States Court of Appeals
                                   For the First Circuit
                                      _____________________
 No. 18-1260
                                          UNITED STATES,

                                              Appellant,

                                                   v.

                                      DANIEL E. MUSSO, SR.,

                                         Defendant, Appellee.

                                        __________________

                                            JUDGMENT

                                      Entered: January 25, 2019

         This cause came on to be heard on appeal from the United States District Court for the
 District of New Hampshire and was argued by counsel.

          Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
 district court's dismissal of the four counts against Daniel E. Musso, Sr., is reversed, and the matter
 is remanded for further proceedings consistent with the opinion issued this day.


                                                        By the Court:

                                                        Maria R. Hamilton, Clerk


 cc:
 Hon. Joseph A. DiClerico
 Daniel Lynch, Clerk, United States District Court for the District of New Hampshire
 Penny Sue Dean
 John Staige Davis
 Seth R. Aframe
 Matthew Hunter
